            Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 1 of 34



Dale M. Cendali
Joshua L. Simmons
Shanti Sadtler Conway
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, NY 10022
Telephone: (212) 446-4800
Facsimile: (212) 446-6460
dale.cendali@kirkland.com
joshua.simmons@kirkland.com
shanti.conway@kirkland.com

Megan L. McKeown
KIRKLAND & ELLIS LLP
609 Main Street
Houston, TX 77002
Telephone: (713) 836-3600
Facsimile: (713) 836-3601
megan.mckeown@kirkland.com

Attorneys for Plaintiff Epic Games, Inc.

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


EPIC GAMES, INC.,                                    Case No. 19-cv-11215

                      Plaintiff,                                   ECF Case

       - against -                                   JURY TRIAL DEMANDED

SICK PICNIC MEDIA, LLC and MATTHEW F.
GEILER,

                      Defendants.


    COMPLAINT FOR DECLARATORY JUDGMENT OF NON-INFRINGEMENT

       Plaintiff Epic Games, Inc. (“Epic Games”), by and through its attorneys, Kirkland & Ellis

LLP, for its Complaint, hereby alleges against Defendants Sick Picnic Media, LLC (“Sick

Picnic”) and Matthew F. Geiler (“Geiler”) (collectively, “Defendants”) as follows:
               Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 2 of 34



                                 NATURE OF THE ACTION

          1.    Epic Games has been forced to bring this action seeking a declaration that,

contrary to infringement claims asserted by Defendants, the Pump It Up Emote in Epic Games’

fantastical, multiplayer video game, Fortnite, does not infringe their copyright or trademark

rights.

          2.    Fortnite is set in a fictional world in which players, represented by original

characters of various genders, ethnicities, and species, compete in a battle royale with a variety

of accessories and weapons. The players choose how their in-game characters look and move,

including by selecting short, pre-programmed movements that allow the player to express his or

her emotions in the game or to taunt other players. These are known as emotes.

          3.    This case concerns one of those emotes: a Halloween-themed emote called “Pump

It Up” that Epic Games made available for a single day shortly before Halloween in the fall of

2019 as part of its annual Fortnitemares event (the “Pump It Up Emote”). In the Pump It Up

Emote, the avatar performs a brief dance to a Halloween-themed song developed by Epic Games

while the head of whatever avatar the player has selected is transformed into a jack-o’-lantern

face designed by Epic Games. The jack-o’-lantern face has moving green flames pouring from

the eyes, nose and mouth, a broad, grinning mouth, a long, prominent stem that curves, and dark

striations delineating the segments of the pumpkin giving it a yellow-and-orange design. The

Pump It Up Emote can be performed by any avatar in the game, including fantastically dressed

male avatars, female avatars, and avatars of other species.

          4.    Defendants have alleged that the Pump It Up Emote infringes their copyright to a

“character,” which they refer to as the “Dancing Pumpkin Man,” that appeared in a video in

which Defendant Geiler is dressed in a plain black unitard he did not make, wearing as a mask a



                                                 2
             Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 3 of 34



jack-o’-lantern decoration he did not create, dancing to a song he did not write in front of a static,

generic graveyard image (the “Video”). A true and correct copy of the Video is attached hereto

as Exhibit 1. There is no infringement here, however, as Defendants do not own a protectable

character and the jack-o’-lantern-headed figures are in any case not substantially similar as a

matter of law. Defendants’ alleged “character” is not protectable as it is not “sufficiently

delineated” as a matter of law. Rather, it is simply the idea of an ordinary jack-o’-lantern head

on a non-descript, plain black unitard body. This does not rise to the level of specificity needed,

as a matter of law, to create a copyrightable character.

       5.      Moreover, Defendants did not create the attributes of that alleged “character,” and

thus they cannot own a copyright to them. Defendants have admitted that Geiler did not create

the face of the jack-o’-lantern—rather he took a preexisting, third-party Halloween jack-o’-

lantern decoration from his company’s holiday lobby display and fashioned it into a mask. Nor

did Geiler create the simple black unitard.

       6.      In any case, these preexisting materials are not substantially similar to Fortnite’s

Pump It Up Emote. In contrast to Fortnite’s Pump It Up Emote, the Defendants’ alleged

character’s jack-o’-lantern face has a narrower mouth and a smaller aperture to the eyes and

nose, there are no moving green flames shining through the holes, its jack-o’-lantern head is

smaller than Fortnite’s Pump It Up Emote and is a uniform orange color, as opposed to a

striated, yellow-and-orange-toned design. The stem on Defendants’ jack-o’-lantern is smaller

than the stem in the Pump It Up Emote. The bodies and costumes of the figures are also not

substantially similar. The body of Defendants’ alleged “character” is an ordinary man in a plain

black unitard. Fortnite has over 200 avatars (including female avatars and avatars of other

species) whose heads can be briefly replaced by the Pump It Up Emote—none of these avatars’



                                                  3
            Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 4 of 34



bodies wear a plain black unitard. Nor is the music used in the Video the same music as used in

the Pump It Up Emote. A comparison of the Defendants’ alleged “character” with multiple

examples of Fortnite avatars performing the Pump It Up Emote is shown below:

        The Video                                   The Pump It Up Emote




       7.      Defendants’ trademark claims similarly fail because symbols may serve as

trademarks only where used in commerce to identify the source or origin of a product or service.

They also must be distinctive for such product or service—the Dancing Pumpkin Man is none of

these things. Moreover, the First Amendment protects expressive works like Fortnite’s Pump It

Up Emote, as Epic Games’ use is artistically relevant because it allows Fortnite players to

express themselves during gameplay using a culturally-relevant reference to Halloween, as part

of Fortnite’s Halloween-themed Fortnitemares event, and the use is not explicitly misleading.

Nor does the Pump It Up Emote create a likelihood of confusion as to source, affiliation, or

sponsorship with Defendants or their claimed trademark.

       8.      Moreover, as discussed in detail below, Defendants’ claims also are

fundamentally flawed as no protectable elements of the Video, or any “character,” have been

used in Fortnite without Defendants’ authorization. This is because Defendants already granted

Epic Games a license to the “character,” the Video and the content therein.



                                                4
              Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 5 of 34



       9.      As Defendants have refused to accept these fundamental intellectual property

principles, Epic Games brings this action to clarify the parties’ rights and seeks a declaratory

judgment that the Pump It Up Emote does not infringe any copyright or trademark rights held by

Defendants.

                                          THE PARTIES

       10.     Plaintiff Epic Games, Inc. is a Maryland corporation having its principal place of

business in North Carolina. It is a multinational publisher, developer, and distributor of video

games and software, including Fortnite.

       11.     Upon information and belief, Defendant Sick Picnic Media, LLC is a Nebraska

limited liability company registered to do business and having offices in Omaha, Nebraska.

       12.     Upon information and belief, Sick Picnic serves as Geiler’s agency for

professional contracting and licensing of Geiler’s live entertainment performances.

       13.     Defendant Matthew F. Geiler is an individual who, upon information and belief,

is the CEO and owner of Sick Picnic and resides in the State of Nebraska.

                               JURISDICTION AND VENUE

       14.     This is an action arising under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202, the Copyright Act, 17 U.S.C. § 101 et seq., and the Lanham Act, 15 U.S.C. § 1051 et

seq.

       15.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 2201 and 2202

because there is a substantial and concrete controversy between the parties of sufficient

immediacy that warrants a declaratory judgment. This Court has jurisdiction over this matter

pursuant to 15 U.S.C. § 1121, 28 U.S.C. §§ 1331 and 1338 in that this matter involves an action

arising under the Copyright Act and the Lanham Act.



                                                5
              Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 6 of 34



        16.      The Court has personal jurisdiction over Defendants and venue is proper in this

District because Defendants consented to personal jurisdiction and venue in New York via the

forum selection clause contained in the agreement that they entered into with Epic Games

concerning the Video and the Pump It Up Emote (the “License”), which provides that the

“parties hereby consent to the jurisdiction of the state and federal courts of general jurisdiction

located within New York County, New York for the resolution of disputes arising out of or

relating to this agreement.” This dispute arises out of or relates to the License, a true and correct

copy of which is attached hereto as Exhibit 2. Moreover, numerous consumers in New York

have downloaded and played Fortnite, including the Pump It Up Emote. Epic Games also has

held Fortnite tournaments in New York, New York, including the Fortnite World Cup.

                ALLEGATIONS COMMON TO ALL CLAIMS FOR RELIEF

Plaintiff and Its Fortnite Video Game Series

        17.      Fortnite was released in the United States on July 25, 2017 for Windows and on

September 26, 2017 for PlayStation 4 and Xbox One. A true and correct copy of Fortnite is

attached hereto as Exhibit 3.1

        18.      Fortnite is a creative work.

        19.      Fortnite reflects creative choices in, among other things, its characters, setting,

plot, graphics, animations, music, dialogue, and other expressive elements.

        20.      Fortnite is composed of a single-player or cooperative “Save the World” mode, a

multiplayer “Battle Royale” mode, and a “Creative” sandbox mode.

        21.      Epic Games periodically releases updates to Fortnite, including releases of new

“Seasons” of the game, as well as limited availability features within the game. The release of a

1
    Epic Games has attached the Xbox One version of Fortnite to this Complaint. For the convenience of the
    Court, Epic Games also will make an Xbox One console available to the Court upon request.


                                                       6
             Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 7 of 34



new “Season” and its content often reflect the time of year and holidays occurring

simultaneously in real life. For example, Chapter 1 Season 7 of Fortnite, which was available

between December 2018 and February 2019, was winter themed and included snow, a large

iceberg dubbed “Polar Peak,” and features in the game map that celebrated the “Festivus”

holiday. Each Season contains new items and game rewards that players may be able to obtain.

       22.     Fortnite is a game where up to 100 players—alone, in pairs, or groups—compete

to be the last player or group alive. Fortnite features an extensive world in which players

explore, build, and destroy, and also battle against each other via player-to-player combat. At

the beginning of each round of Fortnite’s “battle royale,” each player is dropped onto Fortnite’s

sprawling map by a purple flying school bus called the “Battle Bus” after which they float down

to earth with the help of a hang glider or a large metal umbrella. Once aground, the players’

avatars explore the map’s various areas—which may include a megamall, a volcano, and floating

sky platforms—while scavenging for weapons and supplies, building fortifications, setting traps,

and using launch pads to soar through the air and move quickly from one location to another. As

the round progresses, the map shrinks down in size due to an incoming storm, forcing the players

to move closer together and accelerating the confrontations between them. The winner is the last

player or team standing in each game.

Fortnite’s Avatar Customizations

       23.     Before a game begins, players may select an avatar or “skin.” Fortnite’s avatars,

or “skins,” are all fanciful, fictional characters: some have non-human features (such as a tomato

head or a giant banana with arms, legs, and a face); others are more human and follow certain

fictional tropes (such as a soldier or gunslinger). There are over 200 player skins.

       24.     Examples of player “skins” are shown below.



                                                 7
             Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 8 of 34




       25.     There is no avatar “skin” in Fortnite that consists of a man (woman or other

figure) wearing a plain black unitard.

       26.     Players cannot alter the “skin” of their avatars.      Accordingly, an avatar’s

appearance cannot be modified to look like any particular person.

Fortnite’s Emotes

       27.     A Fortnite player also can customize his or her game experience with a variety of

“emotes,” which are movements or short dance steps that a player may choose to have his or her

avatar perform during gameplay to express emotions or interact with other players, such as

celebrating a victory on the battlefield or taunting an opponent.

       28.     Emotes in Fortnite are triggered by the players of the game with a button press or

keyboard shortcut. Upon triggering an emote, an avatar will perform a short movement or

combination of dance steps. Emotes are often accompanied by a brief piece of music that lasts

for the duration of the emote.

       29.     There have been over 200 emotes available to players since Fortnite was released

in 2017, including the “Snap” emote, the “Golf Clap” emote, the “Time Out” emote, and, at issue

in this lawsuit, the Pump It Up Emote.

       30.     The Pump It Up Emote, as with all emotes in Fortnite, can be used with any

avatar, without regard to the avatar’s appearance.



                                                 8
             Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 9 of 34



       31.     Emotes in general, and the Pump It Up Emote in particular, are a tiny aspect of

Fortnite and incidental to overall game play.

       32.     A player may play Fortnite without downloading or using any emotes, including

the Pump It Up Emote.

The Pump It Up Emote

       33.     The Pump It Up Emote was available to download for a single day between

October 29, 2019 and October 30, 2019 during Chapter 2, Season 1 of Fortnite.

       34.     The Pump It Up Emote was released as part of Fortnite’s annual Fortnitemares

2019 event, which included limited-time game features that relate to Halloween.

       35.     The Pump It Up Emote causes an avatar to perform a set of movements, which are

not at issue in this dispute. It is accompanied by original music developed by Epic Games,

which also is not at issue here.

       36.     As shown below, the Pump It Up Emote causes a jack-o’-lantern to appear in

place of the avatar’s head while the player’s avatar performs certain movements:




                                                9
               Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 10 of 34




       37.       The jack-o’-lantern head in the Pump It Up Emote has triangles for the eyes and

nose, and a broad, grinning smile.

       38.       Through the carved openings of the Pump It Up Emote’s jack-o’-lantern, moving

green flames appear.

       39.       The jack-o’-lantern head in the Pump It Up Emote has darkened striations giving

it a yellow-and-orange-toned design.

       40.       The jack-o’-lantern head in the Pump It Up Emote has a long, pronounced stem

that curves.

       41.       The Pump It Up Emote’s jack-o’-lantern is an original design created by Epic

Games.

       42.       Performing the Pump It Up Emote does not change the avatar’s appearance aside

from the addition of a jack-o’-lantern head.

       43.       Performing the Pump It Up Emote does not cause the avatar to wear a black

unitard.

       44.       No avatar in Fortnite wears a plain black unitard.



                                                 10
             Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 11 of 34



       45.     The Pump It Up Emote can be used with any avatar, without regard to appearance

or any particular likeness.

The Marketing for Fortnite

       46.     The marketing and promotion of Fortnite indicates that the source of the video

game is Epic Games.

       47.     For example, Fortnite’s product packaging for the Xbox One game displays Epic

Games’ trademarks and logos, as shown below.




       48.     Similarly, Fortnite’s product page in the Epic Games Store states that Epic Games

is the developer and publisher of Fortnite and displays Epic Games’ trademarks and logos. A

true and correct copy of Fortnite’s product page in the Epic Games Store is attached hereto as

Exhibit 4.

       49.     The Fortnite product page in the PlayStation Games Store indicates that Epic

Games is the source of Fortnite. A true and correct copy of the Fortnite product page in the

PlayStation Games Store is attached hereto as Exhibit 5.

                                              11
             Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 12 of 34



       50.     The Fortnite product page in the Microsoft Store for Xbox One indicates that

Epic Games is the source of Fortnite. A true and correct copy of the Fortnite product page in the

Microsoft Store for Xbox One is attached hereto as Exhibit 6.

       51.     Epic Games has released a variety of trailers for Fortnite. In particular, Fortnite

has a cinematic “launch” trailer to promote the recent release of “Chapter 2” of the game (the

“Launch Trailer”). The Launch Trailer prominently displays Epic Games’ trademarks and logos,

as shown in the screenshot below. A true and correct copy of the Launch Trailer is attached

hereto as Exhibit 7.




       52.     Fortnite also has a trailer to promote the Battle Pass for Chapter 2, Season 1 of

the game (the “Battle Pass Trailer”). The Battle Pass Trailer prominently displays Epic Games’

trademarks and logos, as shown in the screenshot below. A true and correct copy of the Battle

Pass Trailer is attached hereto as Exhibit 8.




                                                12
             Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 13 of 34




       53.     Fortnite also has a trailer to promote its seasonal Fortnitemares event for

Halloween, which launched on October 29, 2019 (the “Fortnitemares Trailer”). The

Fortnitemares Trailer depicts Halloween-themed characters and prominently displays Epic

Games’ trademarks and logos. It does not include the Pump It Up Emote. A true and correct

copy of the Fortnitemares Trailer is attached hereto as Exhibit 9.

Defendants and Their Claimed “Dancing Pumpkin Man” Character

       54.     Upon information and belief, from approximately September 2006 to August

2008, Geiler was an anchor for a 10 o’clock nightly newscast at the Omaha, Nebraska CW

affiliate, KXVO. In this role, Geiler was responsible for filling airtime with content, which in

various instances went beyond providing news updates.

       55.     Upon information and belief, Defendants’ alleged “character” first appeared in the

Video, which was posted on the KXVO 10:00 News’ YouTube channel on November 2, 2006

under the title “KXVO Pumpkin Dance.”

       56.     Upon information and belief, Geiler is the performer who appears in the Video.




                                                13
               Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 14 of 34



         57.     Upon information and belief, and as shown in the screenshot below, Geiler dances

in the Video in front of a static cemetery image while wearing a generic jack-o’-lantern mask and

a plain black unitard. Geiler dances to The Music Makers’ song “Cazafantasmas” from the film

Ghostbusters.




         58.     Upon information and belief, the jack-o’-lantern mask in the Video is a

preexisting Halloween decoration that Geiler found among the holiday decorations in the lobby

of his news station and that he fashioned into a makeshift mask. A true and correct copy of a

transcript from a radio interview in which Geiler discusses the origin of the jack-o’-lantern mask

is attached hereto as Exhibit 10.

         59.     Upon information and belief, the jack-o’-lantern decoration that Geiler wears as a

mask in the Video differs from the jack-o’-lantern head in the Pump It Up Emote because it has a

narrower mouth and a smaller aperture to the eyes and nose, there are no moving green flames

shining through the holes, its jack-o’-lantern head is smaller, and the mask is a uniform orange

color.

         60.     Upon information and belief, Geiler did not create the jack-o’-lantern decoration

or black unitard that he wears in the Video.



                                                 14
             Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 15 of 34



       61.     Upon information and belief, Defendants do not use the jack-o’-lantern mask,

black unitard, or the alleged Dancing Pumpkin Man character as a trademark.

There Are Numerous Jack-o’-Lantern Head Characters That Pre-Date Defendants’
Alleged Dancing Pumpkin Man Character

       62.     The idea of a figure with a jack-o’-lantern head is not unique or original to

Defendants.

       63.     Jack-o’-lanterns are commonly associated with Halloween.

       64.     There are numerous examples of works that incorporate a character with a jack-

o’-lantern head that pre-date Defendants’ alleged Dancing Pumpkin Man character in the 2006

Video. Examples of such third party uses are listed below.

       65.     The 1904 children’s novel The Marvelous Land of Oz featured the character Jack

Pumpkinhead, which also subsequently appeared in the 1994 Oz comic book series. An image of

the Jack Pumpkinhead character is shown below:




       66.     In 1949, Disney released an animated adaptation of the classic, The Legend of

Sleepy Hollow, which depicted the iconic Headless Horseman holding a jack-o’-lantern to

represent his head. An image of the Headless Horseman character is shown below:

                                              15
               Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 16 of 34




         67.     Jack O’Lantern from Marvel Comics’ Spider-Man and Civil War series first

appeared in 1981. An image of the Jack O’Lantern character is shown below:




         68.     Merv Pumpkinhead, a recurring character in Neil Gaiman’s The Sandman comic

book series, first appeared in 1989. An image of the Merv Pumpkinhead character is shown

below:




                                              16
             Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 17 of 34




       69.     Lord Pumpkin from the Ultraverse line of superhero comics from Malibu Comics

first appeared in 1993. An image of the Lord Pumpkin character is shown below:




       70.     The Nightmare Before Christmas, which included The Pumpkin King character,

was released in 1993. An image of The Pumpkin King character is shown below:




                                             17
             Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 18 of 34




       71.     The book Attack of the Jack-O’-Lanterns, a novel in the Goosebumps series, was

published in 1996 and includes characters known as the “Pumpkin Heads.” An image of these

characters is shown below:




       72.     Stingy Jack from Irish folklore, which is regarded as one of the origins of

decorating jack-o’-lanterns, also has featured a figure with a jack-o’-lantern for a head and long

pre-dates Defendants’ character. Although Stingy Jack has been depicted over time by different

artists in different ways, the character frequently has a jack-o’-lantern head, as shown below:




                                                18
               Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 19 of 34




Fortnite and Its Marketing Do Not Depict the Alleged Dancing Pumpkin Man Character or
Reference Defendants

         73.     Defendants’ only basis for claiming that Fortnite infringes his intellectual

property rights is Fortnite’s use of a jack-o’-lantern head with the Pump It Up Emote.

         74.     The Pump It Up Emote does not depict the same jack-o’-lantern mask worn in the

Video.

         75.     Fortnite does not depict the same jack-o’-lantern mask worn in the Video.

         76.     The Pump It Up Emote does not depict the black unitard worn in the Video.

         77.     Fortnite does not depict the black unitard worn in the Video.

         78.     The Pump It Up Emote does not depict the same cemetery scene that appears in

the Video.

         79.     Fortnite does not depict the same cemetery scene that appears in the Video.

         80.     The Pump It Up Emote does not depict Geiler.

         81.     Fortnite does not depict Geiler.

         82.     The Pump It Up Emote does not reference Defendants or “Dancing Pumpkin

Man.”

         83.     Fortnite does not reference Defendants or “Dancing Pumpkin Man.”




                                                    19
               Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 20 of 34



         84.     The Pump It Up Emote does not include the song “Cazafantasmas” by The Music

Makers.

         85.     Fortnite does not include the song “Cazafantasmas” by The Music Makers.

         86.     The License allows Epic Games to use the choreography in the Video in Fortnite.

         87.     Fortnite’s product packaging for the Xbox One game does not depict the jack-o’-

lantern mask worn by the alleged Dancing Pumpkin Man character in the Video.

         88.     Fortnite’s product packaging for the Xbox One game does not depict the Pump It

Up Emote.

         89.     Fortnite’s product packaging for the Xbox One game does not depict the black

unitard worn by the alleged Dancing Pumpkin Man character in the Video.

         90.     Fortnite’s product packaging for the Xbox One game does not depict the

cemetery scene that appears in the Video.

         91.     Fortnite’s product packaging for the Xbox One game does not depict Geiler.

         92.     Fortnite’s product packaging for the Xbox One game does not reference

Defendants or “Dancing Pumpkin Man.”

         93.     Fortnite’s product page in the Epic Games Store does not depict the Pump It Up

Emote.

         94.     Fortnite’s product page in the Epic Games Store does not depict the jack-o’-

lantern mask worn by the alleged Dancing Pumpkin Man character in the Video.

         95.     Fortnite’s product page in the Epic Games Store does not depict the black unitard

worn by the alleged Dancing Pumpkin Man character in the Video.

         96.     Fortnite’s product page in the Epic Games Store does not include the song

“Cazafantasmas” by The Music Makers.



                                                20
              Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 21 of 34



       97.      Fortnite’s product page in the Epic Games Store does not depict the cemetery

scene that appears in the Video.

       98.      Fortnite’s product page in the Epic Games Store does not depict Geiler.

       99.      Fortnite’s product page in the Epic Games Store does not reference Defendants or

“Dancing Pumpkin Man.”

       100.     Fortnite’s product page in the PlayStation Games Store does not depict the Pump

It Up Emote.

       101.     Fortnite’s product page in the PlayStation Games Store does not depict the jack-

o’-lantern mask worn by the alleged Dancing Pumpkin Man character in the Video.

       102.     Fortnite’s product page in the PlayStation Games Store does not depict the black

unitard worn by the alleged Dancing Pumpkin Man character in the Video.

       103.     Fortnite’s product page in the PlayStation Games Store does not include the song

“Cazafantasmas” by The Music Makers.

       104.     Fortnite’s product page in the PlayStation Games Store does not depict the

cemetery scene that appears in the Video.

       105.     Fortnite’s product page in the PlayStation Games Store does not depict Geiler.

       106.     Fortnite’s product page in the PlayStation Games Store does not reference

Defendants or “Dancing Pumpkin Man.”

       107.     Fortnite’s product page in the Microsoft Store for Xbox One does not depict the

Pump It Up Emote.

       108.     Fortnite’s product page in the Microsoft Store for Xbox One does not depict the

jack-o’-lantern mask worn by the alleged Dancing Pumpkin Man character in the Video.




                                                21
                 Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 22 of 34



          109.     Fortnite’s product page in the Microsoft Store for Xbox One does not depict the

black unitard worn by the alleged Dancing Pumpkin Man character in the Video.

          110.     Fortnite’s product page in the Microsoft Store for Xbox One does not include the

song “Cazafantasmas” by The Music Makers.

          111.     Fortnite’s product page in the Microsoft Store for Xbox One does not depict the

cemetery scene that appears in the Video.

          112.     Fortnite’s product page in the Microsoft Store for Xbox One does not depict

Geiler.

          113.     Fortnite’s product page in the Microsoft Store for Xbox One does not reference

Defendants or “Dancing Pumpkin Man.”

          114.     Fortnite’s Launch Trailer does not depict the Pump It Up Emote.

          115.     Fortnite’s Launch Trailer does not depict the jack-o’-lantern mask worn by the

alleged Dancing Pumpkin Man character in the Video.

          116.     Fortnite’s Launch Trailer does not depict the black unitard worn by the alleged

Dancing Pumpkin Man character in the Video.

          117.     Fortnite’s Launch Trailer does not include the song “Cazafantasmas” by The

Music Makers.

          118.     Fortnite’s Launch Trailer does not depict the cemetery scene that appears in the

Video.

          119.     Fortnite’s Launch Trailer does not depict Geiler.

          120.     Fortnite’s Launch Trailer does not reference Defendants or “Dancing Pumpkin

Man.”

          121.     The Battle Pass Trailer does not depict the Pump It Up Emote.



                                                   22
                Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 23 of 34



         122.     The Battle Pass Trailer does not depict the jack-o’-lantern mask worn by the

alleged Dancing Pumpkin Man character in the Video.

         123.     The Battle Pass Trailer does not depict the black unitard worn by the alleged

Dancing Pumpkin Man character in the Video.

         124.     The Battle Pass Trailer does not include the song “Cazafantasmas” by The Music

Makers.

         125.     The Battle Pass Trailer does not depict the cemetery scene that appears in the

Video.

         126.     The Battle Pass Trailer does not depict Geiler.

         127.     The Battle Pass Trailer does not reference Defendants or “Dancing Pumpkin

Man.”

         128.     The Fortnitemares Trailer does not depict the Pump It Up Emote.

         129.     The Fortnitemares Trailer does not depict the jack-o’-lantern mask worn by the

alleged Dancing Pumpkin Man character in the Video.

         130.     The Fortnitemares Trailer does not depict the black unitard worn by the alleged

Dancing Pumpkin Man character in the Video.

         131.     The Fortnitemares Trailer does not include the song “Cazafantasmas” by The

Music Makers.

         132.     The Fortnitemares Trailer does not depict the cemetery scene that appears in the

Video.

         133.     The Fortnitemares Trailer does not depict Geiler.

         134.     The Fortnitemares Trailer does not reference Defendants or “Dancing Pumpkin

Man.”



                                                   23
                Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 24 of 34



The Video and Defendants’ Alleged Dancing Pumpkin Man Character Is Different From
Fortnite

         135.     Fortnite’s plot is a battle royale game where players compete to be the last player

alive.

         136.     The setting of Fortnite is a game map with various areas for game players to

battle, including but not limited to a neighborhood of houses, a swamp, a lake, retail stores, a

shipyard, a farm, and a beach.

         137.     Fortnite’s mood changes depending on the Season of the game, the game mode,

and the player’s location on the game map.

         138.     Fortnite’s pace is relatively fast.

         139.     Fortnite’s themes are fantasy and warfare.

         140.     Fortnite’s sequence of events involves air dropping from the flying “Battle Bus,”

floating down to earth with the help of a hang glider or a large metal umbrella, a search for

weapons and resources using tools called “pickaxes,” and a game arena with an incoming storm

which causes the map to shrink in size and bring players closer together to battle. The winner is

the last player or team standing in each game.

         141.     Fortnite has over 200 fanciful avatar characters.

         142.     Fortnite does not include The Music Makers’ song “Cazafantasmas” from the

film Ghostbusters.

         143.     Fortnite does not include a static cemetery backdrop.

         144.     The Pump It Up Emote does not include a static cemetery backdrop.

         145.     The Pump It Up Emote can be used with male avatars that are wearing a variety

of fanciful outfits, but not a plain black unitard.




                                                        24
               Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 25 of 34



        146.     The Pump It Up Emote can be used with all avatars in Fortnite, including females

and other figures wearing a variety of fanciful outfits, but not a plain black unitard.

        147.     The Pump It Up Emote does not include The Music Makers’ song

“Cazafantasmas” from the film Ghostbusters.

        148.     Defendants’ “character” does not include a jack-o’-lantern head with moving

green flames pouring from the eyes, nose, and mouth.

        149.     Defendants’ “character” does not include a jack-o’-lantern head with a long,

pronounced stem that curves.

        150.     Defendants’ “character” does not include a jack-o’-lantern head with dark

striations highlighting the segments of the pumpkin giving it a yellow-and-orange-toned design.

        151.     Defendants’ “character” does not include a jack-o’-lantern head with glowing

eyes.

        152.     Defendants’ “character” includes a jack-o’-lantern mask that is smaller than the

jack-o’-lantern head depicted in the Pump It Up Emote.

        153.     Defendants’ “character” includes a jack-o’-lantern mask with a narrow smile

pointing up to the “eyes” of the mask, while the Pump It Up Emote includes a jack-o’-lantern

head with a broad, grinning mouth that extends considerably past the “eyes” of the head.

        154.     The Video does not depict a battle royale-themed video game where players

compete to be the last player or group alive.

        155.     The Video does not have a battle royale plot.

        156.     The Video has no plot at all.

        157.     The setting of the Video is a static cemetery backdrop.




                                                 25
                Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 26 of 34



         158.     The Video has an upbeat, light, and comical mood as the Dancing Pumpkin Man

dances to The Music Makers’ song “Cazafantasmas” from the film Ghostbusters.

         159.     The pace of the Video is slow to moderate.

         160.     The Video’s theme is Halloween.

         161.     The Video does not involve warfare.

         162.     The Video has no sequence of events. The only “event” is that the Dancing

Pumpkin Man dances for the duration of the Video.

         163.     The only figure in the Video is the alleged Dancing Pumpkin Man character.

         164.     The Video does not depict Fortnite’s fanciful avatar characters.

         165.     The Video does not depict a “Battle Bus” from which game players are dropped.

         166.     The Video does not depict a hang glider or a large metal umbrella from which

game players float down to earth.

         167.     The Video does not depict gameplay arenas.

         168.     The Video does not depict weapons.

         169.     The Video does not depict tools.

         170.     The Video does not depict a video game map.

         171.     The Video does not depict an incoming storm that forces video game players to

move closer together.

         172.     The Video does not depict all of Fortnite’s emotes.

         173.     The Video does not include Fortnite’s original music.

         174.     The Video does not include the original music associated with the Pump It Up

Emote.




                                                     26
              Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 27 of 34



The License Between Epic Games and Sick Picnic

       175.     On August 23, 2019, Epic Games, Inc. and Sick Picnic Media, LLC f/s/o Matthew

F. Geiler entered into the License.

       176.     The License grants Epic Games the right to use the “audio-visual work,” as shown

in the Video, in Fortnite.

       177.     The License provides that the “agreement constitutes the entire understanding

between the parties hereto regarding the subject matter hereof and cannot be altered or waived

except by a writing signed by both parties.”

       178.     In October 2019, Defendants admitted that the License covered the rights that

they have now sought to enforce against Epic Games. Specifically, before the release of the

Pump It Up Emote, Geiler commented on a Facebook comment displaying Fortnite’s

“Hollowhead” skin, which was originally released on October 13, 2018, and made available

again during the 2019 Fortnitemares event.

       179.     As shown below, Geiler commented, “Luckily they did a licensing deal with me

ahead of time!”




                                               27
              Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 28 of 34




       180.     As the post did not reflect Defendants’ dance, but rather just a jack-o’-lantern

headed character, it is a clear admission that Defendants recognized that the License conveyed

the rights that they now seek to enforce against Epic Games.

There Is an Actual Controversy Between the Parties

       181.     On October 30, 2019, Defendants sent Epic Games a cease-and-desist letter (the

“October 30 Letter”).

                                               28
              Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 29 of 34



       182.     The October 30 Letter claimed that the Dancing Pumpkin Man is a character

protected by Defendants’ intellectual property rights and that the Pump It Up Emote was an

unlicensed use of that alleged “character’s likeness.”

       183.     The October 30 Letter demanded that Epic Games “cease and desist” use of

Defendants’ “character’s likeness immediately” and indicated that Defendants were “prepared to

take all necessary actions to protect the Dancing Pumpkin Man character.”

       184.     On November 6, 2019, Epic Games (through outside counsel) responded by letter

to the October 30 Letter (the “November 6 Response Letter”). The November 6 Response Letter

explains various reasons why Defendants’ infringement claims are without merit.

       185.     On November 12, 2019, Geiler responded by e-mail indicating that “any

continuing unauthorized use of [his] character’s likeness . . . continues to compound the

problems and the damage suffered by [him] and [his] company.”

       186.     On November 25, 2019, Geiler followed up with another e-mail in which he

explained that if he did not receive “a substantive response to [his] [settlement] proposal” by

December 9th, he was “prepared to engage legal counsel to assist in seeking injunctive relief

pending a resolution of the dispute.”

       187.     On December 3, 2019, Epic Games’ counsel responded by letter reiterating that it

disagreed with Defendants’ claims.

       188.     Geiler’s letters and threats to sue Epic Games have given rise to uncertainty and

controversy with respect to Epic Games’ ongoing right to use the Pump It Up Emote in Fortnite.

Epic Games thus seeks to resolve this dispute as promptly as possible so that it can focus on

creating innovative video games that entertain players without the threat of litigation.




                                                 29
              Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 30 of 34



       189.     To resolve the claims raised by Defendants and to afford relief from the

uncertainty and controversy caused by Defendants’ actions, Epic Games is entitled to a

declaratory judgment that Fortnite does not infringe any copyright or trademark rights

Defendants may own.

       190.     Defendants’ assertion that Epic Games has infringed their copyrights and

trademarks adversely affects Epic Games. Unless resolved by the Court, the uncertainty and

controversy between the parties will continue to harm Epic Games.



                                      CLAIMS FOR RELIEF

                                        COUNT I
                  Declaratory Judgment for Non-Infringement of Copyright

       191.     Epic Games repeats and realleges each and every allegation above as if fully set

forth herein.

       192.     Defendants claim to own the copyright for the Dancing Pumpkin Man character,

which originally appeared in the Video, and allege that the Pump It Up Emote in Fortnite

infringes their copyrights thereto.

       193.     The Pump It Up Emote does not infringe Defendants’ claimed copyrights because

Defendants do not own a protectable character and, regardless, the parties’ respective works are

not substantially similar as a matter of law.

       194.     Defendants’ Dancing Pumpkin Man is not protected by copyright because it is not

“sufficiently delineated,” as a matter of law, to constitute protected expression.        Rather,

Defendants’ alleged character simply reflects the idea of an ordinary jack-o’-lantern head on a

non-descript, plain black unitard body. This is not sufficiently specific to establish a character

protected by copyright.


                                                30
              Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 31 of 34



       195.     Moreover, Defendants did not create the attributes of the alleged Dancing

Pumpkin Man character, and thus cannot own a copyright to them. For instance, Geiler did not

create the face of the jack-o’-lantern, but rather used a preexisting, third-party Halloween

decoration that he found. Nor did he create the plain unitard that he wears in the Video.

       196.     Even if Defendants’ alleged Dancing Pumpkin Man character were somehow

entitled to copyright protection, and Defendants owned a copyright thereto, the Pump It Up

Emote does not infringe that character, as it is not substantially similar as a matter of law. For

instance, in contrast to Fortnite’s Pump It Up Emote, the Defendants’ alleged character’s jack-

o’-lantern face has a narrower mouth and a smaller aperture to the eyes and nose, there are no

moving green flames shining through the holes, its jack-o’-lantern head is smaller than Fortnite’s

Pump It Up Emote and is a uniform orange color, as opposed to a striated, yellow-and-orange-

toned design. The stem on Defendants’ jack-o’-lantern is smaller than the stem in the Pump It

Up Emote and does not curve. The bodies and costumes of the figures also are not substantially

similar. Whereas the Dancing Pumpkin Man wears a plain black unitard, Fortnite features over

200 avatar “skins” (including female avatars and avatars of different species) who wear a variety

of different costumes, but none of which wear a plain black leotard. Nor is the music used in the

Video the same as the music used in the Pump It Up Emote.

       197.     Moreover, any alleged use of content that appears in the Video including the

Dancing Pumpkin Man, is within the scope of the License.

       198.     Because Defendants have threatened to take legal action to prevent Epic Games

from continuing to use the Pump It Up Emote, and a declaration by this Court that Fortnite does

not infringe Defendants’ alleged copyright in the Dancing Pumpkin Man character will allow the




                                                31
               Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 32 of 34



distribution of Fortnite with the Pump It Up Emote to continue without disruption and fear of

litigation, Epic Games is entitled to a declaratory judgment of non-infringement.

                                         COUNT II
                   Declaratory Judgment for Non-Infringement of Trademark

        199.      Epic Games repeats and realleges each and every allegation above as if fully set

forth herein.

        200.      Defendants have alleged that they own trademark rights to the Dancing Pumpkin

Man character, and that Epic Games’ Pump It Up Emote in Fortnite infringes their trademark

rights thereto.

        201.      Defendants have no trademark rights in the alleged Dancing Pumpkin Man

character, as the alleged character is not used in commerce as a distinctive identifier to

differentiate or identify the source or origin of any product or service, and thus is not a

trademark.

        202.      Epic Games’ use of the Pump It Up Emote does not infringe Defendants’ alleged

trademark rights because Fortnite and its contents are protected by the First Amendment.

Fortnite is a creative work, the use of the Pump It Up Emote is artistically relevant, and its

inclusion is not explicitly misleading. For instance, the Pump It Up Emote is artistically relevant

as it was released as a part of Fortnite’s Halloween-themed Fortnitemares event to

commemorate the Halloween season. The inclusion of the emote is not explicitly misleading as,

among other reasons, Fortnite’s product packaging and marketing materials do not suggest

Defendants’ sponsorship of or affiliation with Fortnite. The Pump It Up Emote also is incidental

to the Fortnite video game overall.

        203.      Epic Games’ use of the Pump It Up Emote does not infringe Defendants’ alleged

trademark rights in the Dancing Pumpkin Man character for the additional reason that there is no


                                                 32
              Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 33 of 34



likelihood of confusion between the parties and their respective products or services. For

instance, the parties’ respective goods and services are different. Epic Games offers video

games, such as Fortnite, and other software products. In contrast, Geiler is a performer and Sick

Picnic is his related company, neither of which offers video games or software products. The

parties’ respective uses of the Pump It Up Emote and the Dancing Pumpkin Man character also

are very different, both visually and in terms of their overall context. In light of the foregoing,

among other factors, consumers are unlikely to mistakenly believe that there is a connection,

affiliation, or relationship between the parties. Nor would consumers mistakenly believe that

Fortnite was produced by, associated with, or sponsored by Defendants, or that Epic Games or

Fortnite produced, sponsored, or was associated with Defendants or the Dancing Pumpkin Man.

       204.     Moreover, any alleged trademark infringement is within the scope of the License.

       205.     Because Defendants have threatened to take legal action to prevent Epic Games

from continuing to use the Pump It Up Emote, and a declaration by this Court that Fortnite does

not infringe Defendants’ alleged trademark in the Dancing Pumpkin Man character will allow

the distribution and playing of Fortnite with the Pump It Up Emote to continue without

disruption and fear of litigation, Epic Games is entitled to a declaratory judgment of non-

infringement.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Epic Games respectfully requests Judgment against Defendants

as follows:

       1.       Find and declare that Epic Games does not infringe Defendants’ copyright,

trademark, or other rights;




                                                33
           Case 1:19-cv-11215 Document 1 Filed 12/06/19 Page 34 of 34



      2.     Award Epic Games reasonable attorneys’ fees, expenses, and costs in this action;

and

      3.     Grant such other, further, and different relief as the Court deems just and proper.

                             DEMAND FOR TRIAL BY JURY

      Epic Games demands trial by jury on all issues so triable in this action.


Dated: December 6, 2019                      /s/ Dale M. Cendali
                                            Dale M. Cendali
                                            Joshua L. Simmons
                                            Shanti Sadtler Conway
                                            KIRKLAND & ELLIS LLP
                                            601 Lexington Avenue
                                            New York, NY 10022
                                            Telephone: (212) 446-4800
                                            Facsimile: (212) 446-6460
                                            dale.cendali@kirkland.com
                                            joshua.simmons@kirkland.com
                                            shanti.conway@kirkland.com

                                            Megan L. McKeown
                                            KIRKLAND & ELLIS LLP
                                            609 Main Street
                                            Houston, TX 77002
                                            Telephone: (713) 836-3600
                                            Facsimile: (713) 836-3601
                                            megan.mckeown@kirkland.com

                                            Attorneys for Plaintiff Epic Games, Inc.




                                               34
